Citation Nr: 0810068	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  03-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
bilateral hearing loss, evaluated as 10 percent disabling 
prior to September 29, 2005, and 80 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; S.R.P.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
September 1967 and from February 1974 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The veteran testified in a 
December 2003 Central Office hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing is 
associated with the claims folder.  This appeal was remanded 
by the Board in March 2005, and most recently in March 2007, 
for additional development and consideration by the agency of 
original jurisdiction (AOJ).  After careful review of the 
record, the Board concludes that all remand directives set 
forth in these remands were completed and that it may 
continue with a decision on the issues for appeal.

In March 2007, the Board remanded the issue of entitlement to 
a total disability rating due to individual employability 
(TDIU) for further development along with the issues decided 
herein.  The RO granted the veteran's appeal of entitlement 
to TDIU by rating decision dated in September 2007.  Since 
the RO's decision represents a full grant of benefits sought 
on appeal, the Board finds that it no longer has jurisdiction 
over this issue and the appeal is dismissed.  


FINDINGS OF FACT

1.  Hypertension is not shown to be manifested by diastolic 
pressure readings of 110 or more or systolic pressure 
readings of 200 or more throughout this appeal.

2.  Prior to September 29, 2005, the veteran's bilateral 
hearing loss is productive of no more than Level XI hearing 
acuity in the right ear and no more than Level I hearing 
acuity in left ear.

3.  As of September 29, 2005, the veteran's bilateral hearing 
loss is productive of no more than Level XI hearing acuity in 
the right ear and no more than Level V hearing acuity in left 
ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104 including 
Diagnostic Code 7101 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss have not been met prior to 
September 29, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2007).

3.  The criteria for a disability rating in excess of 80 
percent for bilateral hearing loss have not been met as of 
September 29, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  (4) 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 
C.F.R. § 3.159 (2007).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding VCAA notice elements two through four, the Board 
finds that letters dated in March 2001 and March 2005 letter 
fully satisfied these duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this regard, these letters 
requested that the veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the veteran.  He was also expressly 
advised of the need to submit any evidence in his possession 
that pertains to the claim decided herein.  Finally, these 
letters advised the veteran what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life; (2) that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores, slip op. at 5-6.

In this case, the veteran was provided pertinent information 
in March 2001, March 2005, and April 2006 VCAA letters and 
the March 2003 statement of the case.  Specifically, the VCAA 
letters informed the veteran of the need to provide on his 
own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment.  The 
April 2006 letter also notified the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic code(s) from 38 
Code of Federal Regulations, Part 4, and that his disability 
would be assigned a rating between 0 and 100 percent.  
Finally, the April 2006 letter provided the veteran with 
examples of pertinent medical and lay evidence that he may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

None of these letters made reference to specific diagnostic 
codes or applicable criteria necessary to warrant an 
increased rating which might not be evident from 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life.  However, the veteran was provided 
notice of applicable rating criteria involving specific 
measurements or testing results, namely, the puretone 
threshold and Maryland CNC testing relevant to his hearing 
loss disability and the blood pressure readings pertinent to 
rating hypertension, in the March 2003 statement of the case.  

Furthermore, none of the above mentioned letters expressly 
told the veteran that he must provide evidence demonstrating 
the effect any worsening of his service-connected disability 
has on his daily life.  However, the April 2006 letter 
advised him that he might submit statements from persons who 
have witnessed how his disability symptoms affect him.  The 
Board finds that the veteran could be reasonably expected to 
understand the need to provide evidence regarding the impact 
of his service-connected disability on his daily life, as 
opposed to his employment, from this statement.  Moreover, 
the Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life through his testimony at 
the December 2003 Board hearing.  See December 2003 Hearing 
Transcript at 13-4 (veteran responds to a question about how 
his service-connected disabilities affect him in his daily 
life).  

Under the above circumstances, the Board finds that any VCAA 
notice error with respect to first element notice does not 
affect the essential fairness of the adjudication as there is 
sufficient evidence that the veteran either had actual 
knowledge of such notice or that other letters sent to the 
veteran in conjunction with his appeal could reasonably be 
expected to provide such first element notice.  As such, any 
error is deemed non-prejudicial to the veteran and the Board 
may proceed with its decision.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence).  

As a final note, the Board observes that the April 2006 
letter provided notice regarding the assignment of an 
effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The March 2003 statement of the case as well as the March 
2005 and April 2006 VCAA letters were sent to the veteran 
after the August 2002 initial adjudication.  However, to the 
extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the veteran by these letters 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and a July 2007 supplemental 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "Nothing in 
law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board finds that VA has fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA and private 
treatment records.  The veteran has not identified any 
additional relevant, outstanding private or federal records 
that need to be obtained before deciding his claims.  
Finally, he was afforded multiple VA examinations in 
conjunction with both disabilities on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

I. Hypertension

The veteran's service-connected hypertension is currently 
rated 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).  Under this regulatory 
provision, a rating of 10 percent is warranted for 
hypertensive vascular disease where the diastolic pressure is 
predominantly 100 or more; or systolic pressure is 
predominantly 160 or more; or when continuous medication is 
shown necessary for the control of hypertension and there is 
a history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more or systolic pressure of 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  A 60 
percent evaluation requires diastolic pressure of 
predominantly 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  The term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Id.

After careful review, the Board concludes that the competent 
medical evidence does not support a disability rating in 
excess of the currently assigned 10 percent.  In this regard, 
a majority of the blood pressure readings found in the 
veteran's medical records show diastolic pressure of less 
than 110 and systolic pressure of less than 200.  The veteran 
was evaluated for compensation purposed in April 2002.  His 
blood pressure was measured as 168/90, 179/97, 179/87, and 
169/95.  Such findings, which demonstrate diastolic pressure 
approximately equal to 100 and systolic pressure above 160 
but below 200, are consistent with his current 10 percent 
disability rating.  Similarly, the veteran's August 2005 VA 
examination report shows blood pressure readings of 165/102, 
168/79, and 163/75.  Finally, the veteran's VA records 
contain a Vitals/Measurements Report which shows blood 
pressure readings for the period from February 2003 through 
February 2007.  This report, which is in chart format, 
clearly shows that the veteran's measured blood pressure 
readings have predominantly been below 200/110.  

The Board acknowledges that some of the veteran's records 
contain blood pressure readings which might be more 
consistent with a 20 percent disability rating.  See Dr. 
DuBose Treatment Note dated August 30, 2000; Stress Test 
Report dated April 25, 2001; VA Urgent Care Note dated 
October 17, 2002; Treadmill Test Report dated December 23, 
2002; VA Urgent Care Note dated August 2, 2004; Richland 
Memorial Hospital Emergency Department Report dated December 
12, 2004.  However, at least two of these readings were 
recorded during stress testing when the veteran was working 
at peak exercise.  Thus, they are not reflective of the 
veteran's "predominant" diastolic and systolic pressure 
during this appeal.  Similarly, the veteran's two urgent care 
visits and one emergency department visit involved acute 
elevations of blood pressure.  Following these initial high 
readings, the veteran's blood pressure returned to levels 
more consistent with a 10 percent disability rating.  See, 
e.g., Richland Memorial Hospital Emergency Department Report 
dated December 12, 2004 (noting veteran's blood pressure upon 
admission to be 194/88 and 117/67 at discharge).  

The Board has considered whether the above mentioned 
increases in blood pressure demonstrate a sustained increase 
in severity warranting a staged increased rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  However, as previously 
discussed, the increases in diastolic and systolic pressure 
were temporary and quickly returned to levels more 
characteristic of the veteran's entire disability picture 
throughout this appeal.  As such staged ratings based on 
these temporary increases is not warranted.

In light of the above evidence, the Board finds that the 
veteran's current 10 percent disability rating is most 
characteristic of the severity of his service-connected 
hypertension.  The Board acknowledges the veteran's 
statements that his hypertension warrants an increased 
disability rating.  However, in determining the actual degree 
of disability, an objective examination is more probative of 
the degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. 
4.104, Diagnostic Code 7101 with respect to determining the 
severity of his service-connected hypertension.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2007).

Finally, the veteran was granted entitlement to a total 
disability rating due to individual unemployability (TDIU) by 
rating decision dated in September 2007.  Thus, there is no 
reason for the Board to discuss whether consideration for 
referral for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007) is warranted by the evidence of record.  

The Board considered the applicability of the benefit of the 
doubt rule.  However, as a preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for hypertension, such rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II. Bilateral Hearing Loss

As an initial matter, the Board observes that prior to this 
appeal the veteran's bilateral hearing loss was rated as 
noncompensable.  However, by RO rating decision dated in 
August 2002, the veteran's evaluation for bilateral hearing 
loss was increased to 10 percent, effective September 25, 
2001, the date of the veteran's claim for an increased 
disability rating.  The veteran timely appealed this 
increase, asserting that his disability warranted a higher 
evaluation.  The RO responded by increasing the veteran's 
rating to 80 percent, effective September 29, 2005, which 
coincides with a VA examination evaluating the severity of 
the veteran's hearing loss.  The Board has considered whether 
staged ratings in addition to those already created by the RO 
are appropriate in the present case.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  However, for reasons discussed in more 
detail below, the Board finds that there is no competent 
evidence that the veteran's service-connected bilateral 
hearing loss underwent an increase in severity that is not 
already contemplated by the current ratings.  Therefore, 
further staged ratings are unnecessary.  

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2007).  In evaluating hearing 
loss, disability ratings are derived by a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).

Turning to the record, prior to September 29, 2005, the 
record contained two audiological evaluations dated November 
2000 and April 2002.  The April 2002 VA examination report 
reflects the most severe hearing loss during this period; 
therefore, only findings from this evaluation will be 
reported here.  On the April 2002 audiological evaluation, 
pure tone thresholds, in decibels were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
60
65
95
90
78
LEFT
10
25
60
90
46

Speech audiometry revealed speech recognition ability of 8 
percent in the right ear and 94 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is XI and for the left ear is I.  See 38 C.F.R. § 4.85.  
However, the Board notes that the veteran's right ear pure 
tone thresholds meet the criteria of "exceptional hearing 
patterns" under 38 C.F.R. § 4.86(a).  Entering the average 
pure tone thresholds for the veteran's right ear into Table 
VIa results in the numeral VII being assigned to the 
veteran's right ear.  Entering the highest category 
designations for each ear into Table VII (XI and I) results 
in a 10 percent disability rating under Diagnostic Code 6100.

The record does not contain any additional audiological 
evaluation results prior to September 29, 2005, which 
demonstrate more severe bilateral hearing loss.  Thus, 
granting all reasonable doubt to the veteran, he is entitled 
to a 10 percent disability, and no more, under Diagnostic 
Code 6100, for the period of this appeal prior to September 
25, 2005.  

The veteran was evaluated for VA compensation purposes in 
September 2005.  However, a review of the examination report 
reflects that puretone thresholds were deemed inadequate for 
rating the veteran's current hearing loss.  Similarly, speech 
audiometry testing was not possible for the veteran's right 
ear according to the examiner.  Speech audiometry revealed 
speech recognition ability of 64 percent in the left ear.  

The Board remanded this appeal in March 2007 for additional 
audiological evaluation or, at a minimum, an explanation as 
to why puretone thresholds are inadequate for evaluating the 
veteran's hearing loss.  Comprehensive audiometric testing 
was completed and pure tone thresholds, in decibels were 
reported as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
75
90
105+
105+
94
LEFT
30
40
70
90
58

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 72 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is XI and for the left ear is V.  See 38 C.F.R. § 4.85.  
Entering the average pure tone thresholds for the veteran's 
right ear into Table VIa results in the numeral IX being 
assigned to the veteran's right ear.  Entering the highest 
category designations for each ear into Table VII (XI and V) 
results in a 40 percent disability rating under Diagnostic 
Code 6100.

The record does not contain any additional audiological 
evaluation results as of September 29, 2005, which 
demonstrate more severe bilateral hearing loss.  Thus, 
granting all reasonable doubt to the veteran, the Board 
concludes that he is not entitled to a disability rating in 
excess of the currently assigned 80 percent for this period 
of the appeal.  

The Board acknowledges the veteran's statements that his 
bilateral hearing loss warrants an increased disability 
rating.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray, supra;  see also Espiritu, supra.  
Finally, as above, the Board need not consider whether 
consideration should be given to a referral for 
extraschedular consideration

In sum, the Board finds that there is no audiological 
evidence of record to support a disability rating in excess 
of 10 percent prior to September 29, 2005, or in excess of 80 
percent thereafter.  As a preponderance of the evidence is 
against the veteran's claim for increased disability ratings 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an increased disability rating for 
hypertension is denied.

Entitlement to an increased disability rating for bilateral 
hearing loss is denied for all periods of this appeal.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


